 

AO 120 (Rev. 08/10)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TO: Mail Stop 8 REPORT ON THE
‘ Director of the U.S. Patent and Trademark Office FILING OR DETERMINATION OF AN
P.O. Box 1450 ACTION REGARDING A PATENT OR
Alexandria, VA 22313-1450 TRADEMARK
In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
filed in the U.S. District Court Southern District of New York on the following
(_] Trademarks or (| Patents. ( (1 the patent action involves 35 U.S.C. § 292.):
DOCKET NO. DATE FILED U.S. DISTRICT COURT
1:20-cv-10301 12/7/2020 Southern District of New York

PLAINTIFF DEFENDANT

Rothschild Broadcast Distribution Systems, LLC Pexip, Inc.

PATENT OR DATE OF PATENT
TRADEMARK NO. OR TRADEMARK HOLDER OF PATENT OR TRADEMARK

1 8,856,221 10/7/2014 Rothschild Broadcast Distribution Systems, LLC

2

3

4

5

In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED INCLUDED BY
(] Amendment (] Answer CL] Cross Bill (| Other Pleading
PATENT OR DATE OF PATENT
TRADEMARK NO. OR TRADEMARK HOLDER OF PATENT OR TRADEMARK

1

2

3

4

5

In the above—entitled case, the following decision has been rendered or judgement issued:

DECISION/JUDGEMENT

CLERK (BY) DEPUTY CLERK DATE

 

 

 

 

Copy 1—Upon initiation of action, mail this copy to Director

Copy 2—Upon filing document adding patent(s), mail this copy to Director

Copy 3—Upon termination of action, mail this copy to Director

Copy 4—Case file copy

 

 

 

 
